Title: Patrick Gibson to Thomas Jefferson, 4 August 1813
From: Gibson, Patrick
To: Jefferson, Thomas


          Sir

Richmond
4th August 1813—
          I
have received your favor
of the 30th Ulto and shall attend to the
several drafts therein mention’d
Your
note in bank fell due on the 30th and was paid, as you
supposed it probable that your demands would exceed the amount in hand
I have had
Judah’s note discounted so that you may consider
the whole as received—I
			 have not yet been able to
recover the money from
Philpots for the 4 Hhds Tobo sold him in March ’12,
altho suit has long since been brought upon his note
by
Wm
Hay Jr—
          With great respect I am
          Your obt ServtPatrick Gibson
        